Citation Nr: 0517575	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  98-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1970 to May 1971.  
He has been declared incompetent for the purposes of managing 
Department of Veterans Affairs (VA) benefits.  The veteran's 
wife is his custodian and is the appellant, acting on his 
behalf, in this matter. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by a VA Regional Office (RO).  

The Board has previously undertaken additional evidentiary 
development pursuant to regulations issued in 2002.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  Consistent with 
these regulations and after preliminarily reviewing the 
veteran's claims file, the Board determined that additional 
development was needed, i.e., the obtaining of records from 
the Social Security Administration prior to final appellate 
consideration of his appeal, as delineated in an internal 
development memorandum dated in December 2002.

However, the U.S. Court of Appeals for the Federal Circuit 
later invalidated the aforementioned development regulations.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in light of 
this new judicial precedent, the Board was compelled to 
remand the veteran's case to the RO in September 2003 for 
review as to whether all the essential evidence needed to 
consider his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC).  This action has 
been completed by the RO, and as the RO also granted the 
veteran's claim for service connection for dementia by rating 
decision dated in January 2005, the only issue remaining on 
appeal is as listed on the first page herein.  

The veteran has also been granted a permanent and total 
rating for non-service-connected disability pension, with 
payment of additional special monthly pension for housebound 
status in effect.

FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that his Military 
Occupational Specialty was as a light weapons infantryman; 
his awards and decorations reflect service in Vietnam, but 
are not indicative of involvement in combat.  

2.  There is no independent evidence to corroborate that the 
persons named by the veteran as being killed in Vietnam 
during his service were killed during the conflict in 
Vietnam, and there is otherwise no independent evidence 
confirming that the veteran was exposed to a stressor during 
his service in Vietnam that would support a diagnosis of 
PTSD. 

3.  A valid diagnosis of PTSD under the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), was not rendered by the VA examiner who 
conducted an examination in April 2001.   


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an April 2004 letter, the RO advised the appellant of the 
VCAA and its effect on her claim.  In addition, notice has 
been provided by virtue of a detailed October 1997 statement 
of the case (SOC) and January 2005 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claim for 
service connection for PTSD.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the claim, and 
that the October 1997 SOC and January 2005 SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection for PTSD.  Further, the claims file 
reflects that the January 2005 SSOC contained the new duty-
to-assist regulations codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, slip op. at 27.  

The Board concludes that the notifications provided by the RO 
adequately complied with the VCAA and subsequent interpretive 
authority, and that the appellant has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears 
that all obtainable evidence relative to the claim for 
service connection for PTSD has been obtained and associated 
with the claims file, and that neither the appellant nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim on 
behalf of the veteran, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

It is asserted by and on behalf of the veteran that as result 
of stressors he suffered from during his service in Vietnam, 
he currently suffers from PTSD, and it is contended that 
service connection is warranted for PTSD.  In this case, the 
veteran's PTSD claim has been pending since before 1997.  To 
whatever extent one version of the regulation may be more 
advantageous to the appellant, the Board will apply that 
version.

With the pertinent criteria set forth in mind, the pertinent 
facts will be briefly summarized.  The veteran's DD Form 214 
indicates that his Military Occupational Specialty was as a 
light weapons infantryman, and that he was deployed to the 
Republic of Vietnam from January 1971 to March 1971.  The 
record indicates that he was transferred home after a short 
time in Vietnam due to illness in his family, and was given a 
hardship discharge.  While his awards and decorations reflect 
service in Vietnam, they are not indicative of combat.  

With regard to the post-service evidence, the record does 
reflect a diagnosis of PTSD following a VA psychiatric 
examination in July 1996.  However, this diagnosis was based 
solely on veteran's uncorroborated history of stressors 
during his service in Vietnam.  A private psychologist 
indicated in September 1996 that "[the veteran's] comments 
would certainly support the possibility of PTSD."  VA 
outpatient clinic reports from 1996 show the veteran, as part 
of an assessment by a PTSD Clinical Team (PCT) not being able 
to remember any "specifics" of his Vietnam experiences.  He 
stated that he has recurring nightmares about Vietnam, to 
include an explosion that resulted in his "flying through 
the air with the greatest of ease."  The post-service record 
reflects several psychiatric diagnoses, to include depression 
diagnosed as early as 1972, anxiety disorder, and dementia.  

In an attempt to verify the stressors alleged by the veteran, 
the RO has contacted the veteran on more than one occasion 
requesting that he provide detailed information considering 
the alleged stressors in order to allow meaningful research 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to corroborate these stressors.  The most 
specific information the veteran provided in this regard, 
received at the RO in October 1996, was that he was aware of 
three persons being killed in action during his service in 
Vietnam with Company B, of the 3rd Regiment, 506th Infantry 
Battalion, of the 101st Airborne Division.  He indicated that 
these deaths occurred sometime in 1971 or 1972, but failed to 
provide any more specific information concerning the dates, 
locations, or circumstances surrounding these deaths.  

The information provided by the veteran was referred to the 
USASCRUR, and a response from that agency received in August 
1997 indicated that the United States Army Casualty files did 
not list any of the three names identified by the veteran as 
being wounded or killed in Vietnam.  Attached to this 
response was an extract of the "Operation Report - Lessons 
Learned" from the headquarters for the 101st Airborne from 
January, February, and March 1971.  This extract does not 
provide any specific information to corroborate the stressors 
alleged by the veteran, and the response from the USASCRUR 
indicated that more specific information from the veteran as 
to his stressors was needed to conduct further meaningful 
research.  

Thereafter, the veteran was afforded a VA examination in 
April 2001, and it was indicated in the reports from this 
examination that the claims file had been reviewed prior to 
the examination.  One of the purposes of the examination was 
to determine whether the veteran has PTSD.  The examiner's 
conclusion was that the veteran does not have PTSD, and the 
diagnosis on Axis I instead was of a mood disorder due to 
dementia.  (Dementia was also one of the diagnoses following 
a May 2004 VA examination, and, as indicated in the 
Introduction to this decision, service connection for 
dementia, with a current disability rating of 50 percent, was 
granted by a January 2005 rating decision.)  The veteran was 
specifically asked by the examiner about his memories of his 
combat experiences in Vietnam, but he provided no 
"firsthand" combat experiences in which he feared for his 
life.  The examiner noted that the veteran stated that he 
worked for a period of time after the war in an intensive 
care unit that included rendering direct medical attention to 
persons with severe bleeding chest wounds, and that he 
enjoyed this work.  It was concluded by the examiner that if 
it would be unusual for a person to enjoy such work if he had 
PTSD resulting from exposure to similar traumatic injuries in 
Vietnam. 
 
Applying the pertinent legal criteria above to the facts of 
this case, the critical inquiry in this case involves whether 
the evidence establishes a current diagnosis of PTSD, in 
accordance with the DSM-IV criteria, resulting from one or 
more stressors in military service.  In this regard, it is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that the Board must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

A critical analysis of the PTSD diagnosis made by the VA 
examiner in July 1996, and the "possibility" of such a 
diagnosis discussed by a private psychologist in September 
1996, does not reflect that these assessments were made based 
upon review of the pertinent evidence concerning the nature 
of the veteran's service contained in the claims file, 
including the negative response from the USASCRUR received in 
August 1997, which was received after 1996 examinations, or 
that a diagnosis of PTSD was made in accordance with the DSM-
IV criteria.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Moreover, the only examination for the purpose 
of determining whether the veteran actually has PTSD 
conducted by an examiner who specifically indicated that he 
had reviewed the claims file; namely, the April 2001 VA 
examination, resulted in the conclusion that a diagnosis of 
PTSD could not be made.  The Board finds it significant that 
this examination was documented to have followed a review of 
the pertinent evidence of record contained in the claims 
file, which was not the case for the examinations conducted 
in July and September 1996 referenced above.  Further 
supporting that examiner's conclusion is the lack of any 
specificity from the veteran with regard to stressors, the 
fact the USASCRUR did not confirm that the individuals named 
by the veteran were killed or wounded in Vietnam or otherwise 
support a conclusion that the veteran was exposed to an in-
service stressor, and the fact the veteran's awards and 
decorations were not indicative of combat.    

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In summary therefore, the Board finds the reports 
from the April 2001 VA psychiatric examination to constitute 
the most competent and probative evidence on file as to 
whether the veteran has a diagnosis of PTSD under DSM IV, as 
required for a grant of his claim.

To the extent the Board finds that the weight of the evidence 
preponderates against a conclusion that the veteran has a 
current diagnosis of PTSD consistent with the criteria found 
in DSM-IV, the Board need not address the presence or absence 
of the additional elements required under 38 C.F.R. § 
3.304(f) to warrant service connection for PTSD.  Gilbert, 
supra.  In making this determination, the Board notes 
parenthetically that, since the criteria for rating 
disability due to PTSD and dementia are the same (see 
"General Rating Formula for Mental Disorders" codified at 
38 C.F.R. § 4.130) a grant of the veteran's claim for service 
connection PTSD would not likely result in increased 
compensation to the veteran, given the fact that service 
connection for dementia has already been granted by the RO.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


